DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21-22 are objected to because of the following informalities:  
Claim 21 (last line) recites and the indication of the emotional state; however “indication” was not previously mentioned in claim 21.
Claim 22 (see next to last line) has the same problem as claim 21.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7, 14-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE US 2022/0004825A1 in view of KIM US 2020/0082807A1.
Regarding claim XIE, teaches: 1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
receive text (XIE: fig. 6 see par. 79); 
determine an emotional state (XIE: fig. 6 see pars. 79-80); and 
generate, a speech data set representing the received text (XIE: par. 85);
generate, using a neural network, a first set of parameters for controlling a pose of an avatar, and a second set of parameters for controlling a plurality of features of the avatar based on the received text and the determined emotional state (XIE: figs. 6-8 see pars. 71 and 79-84; the examiner considers the action to be the pose and the expression to be the features; one of ordinary skill would recognize that the virtual image is the avatar).  
 XIE doesn’t teach however the analogous prior art KIM teaches: generate, using a neural network, a speech data set representing the received text (KIM: fig. 3 see pars. 61-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine generate, using a neural network, a speech data set representing the received text as shown in KIM with XIE for the benefit of addressing a shortcoming in the prior art  that in order to provide a speech synthesis service for a new speaker in an artificial neural network-based speech synthesis method, a lot of data corresponding to the speaker's voice is required, and the re-learning of the artificial neural network model using this data is also required [0005].


Regarding claim 5, XIE teaches: 5. The non-transitory computer-readable storage medium, wherein the emotional state is determined based on the received text (XIE: fig. 6 see pars. 79-80).  

Regarding claim 7, XIE teaches: 7. The non-transitory computer-readable storage medium, wherein the neural network is a first neural network and further comprises a plurality of neural networks including a second neural network and a third neural network (XIE: par. 72).  

Regarding claim 14, XIE teaches: 14. The non-transitory computer-readable storage medium, wherein the first set of parameters for controlling the pose of the avatar are determined based on the determined emotional state (XIE: figs. 6-7 see pars. 79-81).  

Regarding claim 15, XIE teaches: 15. The non-transitory computer-readable storage medium, wherein the one or more programs further comprise instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
generate the avatar (XIE: pars. 81 and 87); and 
animate the avatar using the set of parameters representing one or more movements of the avatar (XIE: pars. 81 and 87).  

Regarding claim 16, XIE teaches: 16. The non-transitory computer-readable storage medium, wherein the one or more programs further comprise instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
display the animated avatar on a display of the electronic device (XIE: par. 85).  

Regarding claim 18, XIE teaches: 18. The non-transitory computer-readable storage medium, wherein the one or more programs further comprise instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
generate a speech output based on the speech data set representing the received text (XIE: par. 85).  

Regarding claim 19, XIE teaches: 19. The non-transitory computer-readable storage medium, wherein at least a first movement of the one or more movements of the avatar is synchronized with the speech output (XIE: par. 85).  

Regarding claim 21, XIE teaches: 21. An electronic device comprising:
one or more processors (XIE: fig. 10, 1120 see par. 119); 
a memory (XIE: fig. 10, 1140 see par. 119); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (XIE: par. 120): 
receiving text (XIE: fig. 6 see par. 79);
 determining an emotional state (XIE: fig. 6 see pars. 79-80); and 
generating, a speech data set representing the received text (XIE: par. 85); 
generating, using a neural network, a first set of parameters for controlling a pose of an avatar, and a second set of parameters for controlling a plurality of features of the avatar based on the received text and the indication of the emotional state (XIE: figs. 6-8 see pars. 71 and 79-84).  
XIE doesn’t teach however the analogous prior art KIM (with the same motivation of claim 1) teaches: generating, using a neural network, a speech data set representing the received text (KIM: fig. 3 see pars. 61-62).


Regarding claim 22, XIE teaches: 22. A method, comprising: 
at an electronic device with one or more processors and memory (XIE: par. 119): 
receiving text (XIE: fig. 6 see par. 79); 
determining an emotional state (XIE: fig. 6 see pars. 79-80); and 
generating, a speech data set representing the received text (XIE: par. 85);
generating, using a neural network, a first set of parameters for controlling a pose of an avatar, and a second set of parameters for controlling a plurality of features of the avatar based on the received text and the indication of the emotional state (XIE: figs. 6-8 see pars. 71 and 79-84).
XIE doesn’t teach however the analogous prior art KIM (with the same motivation of claim 1) teaches: generating, using a neural network, a speech data set representing the received text (KIM: fig. 3 see pars. 61-62).


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of KIM further in view of GRUBER US 2012/0265528A1.

Regarding claim 2, the previous combination of XIE and KIM remains as above but doesn’t teach however the analogous prior art GRUBER teaches: 2. The non-transitory computer-readable storage medium, wherein the one or more programs further comprise instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: 
determine a representation of the received text (GRUBER: fig. 13, 1253 see par. 183).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine determine a representation of the received text as shown in GRUBER with the previous combination for the benefit of addressing a shortcoming in the prior art that a virtual assistant may not be able to correctly interpret and process user input that is ambiguous, by using context information to supplement natural language or gestural input from a user. This helps to clarify the user’s intent and to reduce the number of candidate interpretations of the user’s input [0012-0013].

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of KIM further in view of WANG US 2010/0082345A1 (from IDS filed 3/27/21).

Regarding claim 3, the previous combination of XIE and KIM remains as above but doesn’t teach however the analogous prior art WANG teaches: 3. The non-transitory computer-readable storage medium, wherein the emotional state is determined based on a user input separate from the received text (WANG: pars. 35 and 65). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the emotional state is determined based on a user input separate from the received text as shown in WANG with the previous combination for the benefit of allowing a user to associate particular emotional characteristics or an emotional context with some or all of the text or speech input [0065].
 
Regarding claim 4, XIE in view of KIM as modified by WANG (with the same motivation from claim 3) further teaches: 4. The non-transitory computer-readable storage medium, wherein the user input specifies the emotional state (WANG: pars. 35 and 65).


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIE in view of KIM further in view of MANDEL US 2015/0046375A1.

Regarding claim 17, the previous combination of XIE and KIM remains as above but doesn’t teach however the analogous prior art MANDEL teaches: 17. The non-transitory computer-readable storage medium, wherein the avatar to be generated is determined based on a selection by a user (MANDEL: pars. 24-25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the avatar to be generated is determined based on a selection by a user as shown in MANDEL with the previous combination for the benefit of allowing a user to use an image of him/herself, of another, or of their pet or other animal(s)/object(s) in an animated sequence showing them, for example, climbing a mountain, riding a bicycle, playing a game, or taking part in another activity [0024].

Allowable Subject Matter
Claims 6, 8-13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art doesn’t teach: 6. The non-transitory computer-readable storage medium of claim 1, wherein, generating a speech data set representing the received text and a set of parameters representing one or more movements of an avatar based on the received text and the determined emotional state further comprises: determining a vector representation of the received text; determining, a vector representation of the emotional state; 93 114803230Attorney Docket No.: P44390US1/77870000346101 determining an intermediate vector based on the vector representation of the received text and the vector representation of the emotional state; and determining the speech data set representing the received text and the set of parameters representing one or more movements of the avatar based on the intermediate vector.  

Regarding claim 8, the prior art doesn’t teach: 8. The non-transitory computer-readable storage medium of claim 7, wherein, generating a speech data set representing the received text and a set of parameters representing one or more movements of an avatar based on the received text and the indication of the emotional state further comprises: generating, using an the second neural network, the speech data set representing the received text based on the received text and the determined emotional state; and generating, using the third neural network, the set of parameters representing one or more movements of the avatar based on the speech data set representing the received text.  

Regarding claim 9, the prior art doesn’t teach: 9. The non-transitory computer-readable storage medium of claim 1, wherein the one or more programs further comprise instructions, which when executed by one or more processors of an electronic device, cause the electronic device to: prior to receiving the text: train the neural network; and condition the neural network using a plurality of predetermined emotional states.  

Regarding claim 10, the prior art doesn’t teach: 10. The non-transitory computer-readable storage medium of claim 9, wherein training the neural network further comprises: providing a set of training text data to the neural network; determining, based on the set of training text data, a first training speech data set and a first training set of parameters representing a movement of an avatar; 94 114803230Attorney Docket No.: P44390US1/77870000346101 determining, based on the first training speech data set and the first training set of parameters representing the movement of the avatar, whether the neural network has been trained; and in accordance with a determination that the neural network has not been trained, determining, based on the set of training text data, a second training speech data set and a second training set of parameters representing the movement of the avatar.  

Regarding claim 11, the prior art doesn’t teach: 11. The non-transitory computer-readable storage medium of claim 9, wherein conditioning the neural network with a plurality of predetermined emotional states further comprises: determining a vector representing the set of training text data and a predetermined emotional state of the plurality of predetermined emotional states; determining, based on the vector representing the set of training text data and the predetermined emotional state, a third training set of parameters representing the movement of the avatar; and determining, based on the third set of parameters representing the movement of the avatar, whether the neural network has been conditioned.  

Regarding claim 12, the prior art doesn’t teach: 12. The non-transitory computer-readable storage medium of claim 11, wherein determining the vector representing the set of training text data and the predetermined emotional state further comprises: concatenating a vector representation of the set of training text data and a vector representation of the predetermined emotional state.  

Regarding claim 13, the prior art doesn’t teach: 13. The non-transitory computer-readable storage medium of claim 12, wherein the vector representation of the predetermined emotional state is an intermediate vector extracted from a classifier trained in a supervised manner to recognize an emotional state.  

Regarding claim 20, the prior art doesn’t teach: 20. The non-transitory computer-readable storage medium of claim 19, wherein at least a second movement of the one or more movements of the avatar is not synchronized with the speech output.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. XU US20120130717A1, LIU US20170083506A1, BLATTNER US20110148916A1, WILSON US20180091732A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612